


Exhibit 10.23

 

FORM OF

AIR LEASE CORPORATION

GRANT NOTICE FOR 2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNITS — BOOK VALUE

 

FOR GOOD AND VALUABLE CONSIDERATION, Air Lease Corporation (the “Company”)
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Air Lease Corporation 2010 Equity Incentive Plan
(the “Plan”), the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, and any
Individual Agreement (as defined in the Plan) to which any Participant is a
party, each as amended from time to time.  Each restricted stock unit subject to
this Award represents the right to receive one share of the Company’s Class A
common stock, par value $0.01 (the “Common Stock”), subject to the conditions
set forth in this Grant Notice, the Plan, the Standard Terms and Conditions, and
any Individual Agreement to which the Participant is a party.  This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

 

Name of Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of restricted stock units subject to the Award:

 

 

 

 

 

Vesting Schedule:

 

 

See Schedule A, attached hereto.

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan, the Standard Terms and Conditions, and any
Individual Agreement to which the Participant is a party.

 

 

AIR LEASE CORPORATION

 

 

 

 

Participant Signature

By

 

 

 

Title:

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Restricted Stock Units will be subject to time vesting and performance
conditions, and will vest in installments as follows:

 

--------------------------------------------------------------------------------


 

FORM OF

AIR LEASE CORPORATION

STANDARD TERMS AND CONDITIONS FOR

RESTRICTED STOCK UNITS

 

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Air Lease Corporation 2010 Equity Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Committee
that specifically refers to these Standard Terms and Conditions.  In addition to
these Terms and Conditions, the restricted stock units shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS

 

Air Lease Corporation, a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of restricted stock units (the “Award”
or the “Restricted Stock Units”) specified in the Grant Notice.  Each Restricted
Stock Unit represents the right to receive one share of the Company’s Class A
common stock, $0.01 par value per share (the “Common Stock”), upon the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, the Plan, and any Individual Agreement to which any Participant
is a party, each as amended from time to time.  For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

 

2.                                      VESTING OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions, the Plan, or any Individual Agreement, the Award shall become
vested as described in the Grant Notice with respect to that number of
Restricted Stock Units as set forth in the Grant Notice.

 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Except as provided in Section 4, vested Restricted Stock Units shall be settled
by the delivery to the Participant or a designated brokerage firm of one share
of Common Stock per vested Restricted Stock Unit as soon as reasonably
practicable following certification by the Administrator of the vesting of such
Restricted Stock Units, and in all events no later than March 15 of the year
following the year of vesting (unless delivery is deferred pursuant to a
nonqualified deferred compensation plan in accordance with the requirements of
Section 409A of the Code).

 

--------------------------------------------------------------------------------


 

4.                                      TERMINATION OF EMPLOYMENT

 

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, upon the Participant’s Termination of Service for any reason
(including by reason of death or Disability) other than termination by the
Company without Cause or termination by the Participant for “Good Reason” within
twelve months following a Change in Control, any then unvested Restricted Stock
Units (after taking into account any accelerated vesting under Section 15 of the
Plan or any Individual Agreement, if applicable) held by the Participant shall
be forfeited and canceled as of the date of such Termination of Service (except
as otherwise provided in any Individual Agreement).

 

In the event of Participant’s Termination of Service by the Company without
Cause or by the Participant for Good Reason, in each case, within twelve months
following a Change in Control, the Participant shall immediately vest in that
number of Restricted Stock Units equal to the product of (i) the ratio, the
numerator of which is the number of days since the last vesting date (or if no
vesting date has occurred, since January 1 of the year the Award was granted and
the denominator of which is 365 days and (ii) the number of shares that would
have otherwise vested had the Participant remained employed through the next
scheduled vesting date immediately following Termination of Service (without
regard to whether the Company attains the applicable performance criteria (e.g.
book-value).   Any Restricted Stock Units that vest in accordance with the
immediately preceding sentence shall be settled as soon as reasonably
practicable following Termination of Service, and in all events no later than
March 15 of the year following the year of Termination of Service (unless
delivery is deferred pursuant to a nonqualified deferred compensation plan in
accordance with the requirements of Section 409A of the Code) and any other
Restricted Stock Units that have not so vested shall be deemed forfeited and
canceled as of the date of such Termination of Service (except as otherwise
provided in any Individual Agreement).

 

For purposes of these Standard Terms and Conditions, “Good Reason” shall mean,
unless otherwise consented to by the Participant,

 

(i) “Good Reason” as defined in any Individual Agreement;

 

(ii) the material reduction of the Participant’s authority, duties and
responsibilities, or the assignment to the Participant of duties materially
inconsistent with the Participant’s position or positions with the Company;

 

(iii) a reduction in the annual base salary of the Participant; or

 

(iv) the relocation of the Participant’s office to more than thirty-five (35)
miles from the principal offices of the Company.

 

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Participant provides to the Company a notice of termination on
account thereof (specifying a termination date not less than thirty (30) days
and not more than sixty (60) days after the giving

 

2

--------------------------------------------------------------------------------


 

of such notice) no later than thirty (30) days after the time at which the event
or condition purportedly giving rise to Good Reason first occurs or arises, and
(B) shall not be deemed to exist at any time at which there exists an event or
condition which could serve as the basis of a termination of the Participant’s
employment for Cause; and (ii) if there exists (without regard to this clause
(ii)) an event or condition that constitutes Good Reason, the Company shall have
thirty (30) days from the date such notice of termination is given to cure such
event or condition and, if the Company does so, such event or condition shall
not constitute Good Reason hereunder.

 

5.                                      CHANGE IN CONTROL

 

In the event of a Change in Control, the Award shall be governed by the
applicable provisions of Section 15 of the Plan.

 

6.                                      RIGHTS AS STOCKHOLDER

 

The Participant shall have no voting rights or the right to receive any
dividends with respect to shares of Common Stock underlying Restricted Stock
Units unless and until such shares of Common Stock are reflected as issued and
outstanding shares on the Company’s stock ledger.

 

7.                                      RESTRICTIONS ON RESALES OF SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

8.                                      INCOME TAXES

 

The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Participant has made arrangements satisfactory to the
Committee to satisfy applicable withholding tax obligations.  The Company may,
at its option, elect to withhold Common Stock issuable in connection with the
vesting of the Restricted Stock Units in satisfaction of such withholding tax
obligations, and the Participant hereby consents to such withholding.  The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the delivery of the
Restricted Stock Units from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

 

3

--------------------------------------------------------------------------------


 

9.                                      NON-TRANSFERABILITY OF AWARD

 

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Committee, the Restricted Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.

 

10.                               OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded, except for the express
terms of any Individual Agreement to which the Participant is a party.

 

11.                               LIMITATION OF INTEREST IN SHARES SUBJECT TO
RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

 

12.                               RECOUPMENT.

 

The Restricted Stock Units and the shares of Common Stock underlying the
Restricted Stock Units shall be subject to any recoupment policies as may be
adopted by the Company from time to time, including but not limited to for the
purpose of complying with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and regulations thereunder promulgated by the Securities
Exchange Commission.

 

13.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

4

--------------------------------------------------------------------------------


 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control. Any
Individual Agreement to which the Participant is a party shall control, to the
extent such agreement contains provisions governing the Award.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

 

14.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 

5

--------------------------------------------------------------------------------

 

 

FORM OF

AIR LEASE CORPORATION

GRANT NOTICE FOR 2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS - TSR

 

FOR GOOD AND VALUABLE CONSIDERATION, Air Lease Corporation (the “Company”)
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Air Lease Corporation 2010 Equity Incentive Plan
(the “Plan”), the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, and any
Individual Agreement (as defined in the Plan) to which any Participant is a
party, each as amended from time to time.  Each restricted stock unit subject to
this Award represents the right to receive one share of the Company’s Class A
common stock, par value $0.01 (the “Common Stock”), subject to the conditions
set forth in this Grant Notice, the Plan, the Standard Terms and Conditions, and
any Individual Agreement to which the Participant is a party.  This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

 

Name of Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Target Number of restricted stock units subject to the Award:

 

 

 

 

 

Vesting Schedule:

 

 

See Schedule A, attached hereto.

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan, the Standard Terms and Conditions, and any
Individual Agreement to which the Participant is a party.

 

AIR LEASE CORPORATION

 

 

 

 

Participant Signature

By

 

 

 

Title:

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Restricted Stock Units shall vest and become non-forfeitable on [DATE], with
respect to the Applicable Percentage (set forth in the chart below based on the
Company’s Actual TSR Percentile Ranking for the Performance Period (as each such
term is defined below)) of the Target Number of Restricted Stock Units (as
defined in the Grant Notice); provided, however, that in no event shall the
Applicable Percentage exceed [            ] percent (     %):

 

Actual TSR Percentile Ranking

 

Applicable
Percentage

 

 

 

 

 

 

 

 

 

 

The Applicable Percentage will be interpolated on a linear basis between the
levels stated in the chart above.  The number of Restricted Stock Units that
vest based on performance will be determined by the Administrator following the
end of the Performance Period. Any such determination by the Administrator shall
be final and binding.

 

For purposes of the Award, the following definitions shall apply:

 

“TSR” means total stockholder return and shall be determined with respect to the
Company and any other company included in the S&P MidCap 400 Index at the
beginning of the Performance Period (each, an “index company”) by dividing:
(a) the sum of (i)  the Ending Price less the Beginning Price plus (ii) all
dividends and other distributions paid on such company’s common stock during the
Performance Period by (b) the Beginning Price. Any non-cash distributions shall
be ascribed such dollar value as may be determined by or at the direction of the
Administrator.  If two index companies merge during the Performance Period, only
the performance of the surviving company shall be included in the final TSR
calculation.  If an index company is acquired by a non-index company, the
acquired index company shall be excluded from the final TSR

 

--------------------------------------------------------------------------------


 

calculation.

 

“Actual TSR Percentile” means the percentile ranking of the Company’s TSR on the
last day of the Performance Period among the TSRs measured as of such date for
the companies comprising the S&P MidCap 400 index as of the beginning of the
Performance Period.  For purposes of clarity, the Company’s TSR shall be ranked
against the TSRs for such companies regardless of whether the Company is a
member of the S&P MidCap 400 index at such time.

 

“Performance Period” means the period commencing on [DATE] and ending [DATE].

 

“Beginning Price” means, with respect to the Company and any other company in
the S&P MidCap 400 Index, the average of the closing market prices of such
company’s common stock on the principal exchange on which such stock is traded
for the trading days contained in the thirty (30)  calendar day period ending
with the first day of the Performance Period.

 

“Ending Price” means, with respect to the Company and any other company in the
S&P MidCap 400 Index, the average of the closing market prices of such company’s
common stock on the principal exchange on which such stock is traded for the
trading days contained in the thirty (30)  calendar day period ending with the
last day of the Performance Period.

 

“S&P MidCap 400 Index” means the S&P MidCap 400 Index maintained by S&P Index
Committtee (or its successor) or, in the event such index is no longer published
on the last day of the Performance Period, an alternate index deemed comparable
by the Administrator.

 

2

--------------------------------------------------------------------------------


 

FORM OF

AIR LEASE CORPORATION

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

 

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Air Lease Corporation 2010 Equity Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Committee
that specifically refers to these Standard Terms and Conditions.  In addition to
these Terms and Conditions, the restricted stock units shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS

 

Air Lease Corporation, a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of restricted stock units (the “Award”
or the “Restricted Stock Units”) specified in the Grant Notice.  Each Restricted
Stock Unit represents the right to receive one share of the Company’s Class A
common stock, $0.01 par value per share (the “Common Stock”), upon the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, the Plan, and any Individual Agreement to which any Participant
is a party, each as amended from time to time.  For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

 

2.                                      VESTING OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions, the Plan, or any Individual Agreement, the Award shall become
vested as described in the Grant Notice with respect to that number of
Restricted Stock Units as set forth in the Grant Notice.

 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Except as provided in Section 4, vested Restricted Stock Units shall be settled
by the delivery to the Participant or a designated brokerage firm of one share
of Common Stock per vested Restricted Stock Unit as soon as reasonably
practicable following certification by the Administrator of the vesting of such
Restricted Stock Units, and in all events no later than March 15 of the year
following the year of vesting (unless delivery is deferred

 

--------------------------------------------------------------------------------


 

pursuant to a nonqualified deferred compensation plan in accordance with the
requirements of Section 409A of the Code).

 

4.                                      TERMINATION OF EMPLOYMENT

 

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, upon the Participant’s Termination of Service for any reason
(including by reason of death or Disability) other than termination by the
Company without Cause or termination by the Participant for “Good Reason” within
twelve months following a Change in Control, any then unvested Restricted Stock
Units (after taking into account any accelerated vesting under Section 15 of the
Plan or any Individual Agreement, if applicable) held by the Participant shall
be forfeited and canceled as of the date of such Termination of Service (except
as otherwise provided in any Individual Agreement).

 

In the event of Participant’s Termination of Service by the Company without
Cause or by the Participant for Good Reason, in each case, within twelve months
following a Change in Control, the Participant shall immediately vest in that
number of Restricted Stock Units equal to the product of (i) the ratio, the
numerator of which is the number of days that have elapsed between the first day
of the Performance Period and the date of Termination of Service, inclusive, and
the denominator of which is the total number of days in the Performance Period
and (ii) the Target Number of Restricted Stock Units.  Any Restricted Stock
Units that vest in accordance with the immediately preceding sentence shall be
settled as soon as reasonably practicable following Termination of Service, and
in all events no later than March 15 of the year following the year of
Termination of Service (unless delivery is deferred pursuant to a nonqualified
deferred compensation plan in accordance with the requirements of Section 409A
of the Code) and any other Restricted Stock Units that have not so vested shall
be deemed forfeited and canceled as of the date of such Termination of Service
(except as otherwise provided in any Individual Agreement).

 

For purposes of these Standard Terms and Conditions, “Good Reason” shall mean,
unless otherwise consented to by the Participant,

 

(i) “Good Reason” as defined in any Individual Agreement;

 

(ii) the material reduction of the Participant’s authority, duties and
responsibilities, or the assignment to the Participant of duties materially
inconsistent with the Participant’s position or positions with the Company;

 

(iii) a reduction in the annual base salary of the Participant; or

 

(iv) the relocation of the Participant’s office to more than thirty-five (35)
miles from the principal offices of the Company.

 

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Participant provides to the Company a notice of termination on
account thereof (specifying a termination date not less than thirty (30) days
and not more than sixty (60) days after the giving

 

2

--------------------------------------------------------------------------------


 

of such notice) no later than thirty (30) days after the time at which the event
or condition purportedly giving rise to Good Reason first occurs or arises, and
(B) shall not be deemed to exist at any time at which there exists an event or
condition which could serve as the basis of a termination of the Participant’s
employment for Cause; and (ii) if there exists (without regard to this clause
(ii)) an event or condition that constitutes Good Reason, the Company shall have
thirty (30) days from the date such notice of termination is given to cure such
event or condition and, if the Company does so, such event or condition shall
not constitute Good Reason hereunder.

 

5.                                      CHANGE IN CONTROL

 

In the event of a Change in Control, the Award shall be governed by the
applicable provisions of Section 15 of the Plan.

 

6.                                      RIGHTS AS STOCKHOLDER

 

The Participant shall have no voting rights or the right to receive any
dividends with respect to shares of Common Stock underlying Restricted Stock
Units unless and until such shares of Common Stock are reflected as issued and
outstanding shares on the Company’s stock ledger.

 

7.                                      RESTRICTIONS ON RESALES OF SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

8.                                      INCOME TAXES

 

The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Participant has made arrangements satisfactory to the
Committee to satisfy applicable withholding tax obligations.  The Company may,
at its option, elect to withhold Common Stock issuable in connection with the
vesting of the Restricted Stock Units in satisfaction of such withholding tax
obligations, and the Participant hereby consents to such withholding.  The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the delivery of the
Restricted Stock Units from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

 

3

--------------------------------------------------------------------------------


 

9.                                      NON-TRANSFERABILITY OF AWARD

 

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Committee, the Restricted Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.

 

10.                               OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded, except for the express
terms of any Individual Agreement to which the Participant is a party.

 

11.                               LIMITATION OF INTEREST IN SHARES SUBJECT TO
RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

 

12.                               RECOUPMENT.

 

The Restricted Stock Units and the shares of Common Stock underlying the
Restricted Stock Units shall be subject to any recoupment policies as may be
adopted by the Company from time to time, including but not limited to for the
purpose of complying with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and regulations thereunder promulgated by the Securities
Exchange Commission.

 

13.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

4

--------------------------------------------------------------------------------


 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control. Any
Individual Agreement to which the Participant is a party shall control, to the
extent such agreement contains provisions governing the Award.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

 

14.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 

5

--------------------------------------------------------------------------------
